Citation Nr: 1453657	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12 14-448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 20 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his June 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014 he withdrew his hearing request. 

Consideration has been given to whether the record reflects an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran reported that he is considering leaving his current career as a maintenance worker for San Diego County to return to school and pursue a second career as a pharmacy technician.  Neither the Veteran nor the record indicate that his bilateral carpal tunnel syndrome impacts his current career in maintenance or that it may be a reason for his contemplation of a new career path.  Thus, referral for consideration of TDIU under Rice is not required.


FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome results in pain in the wrists and numbness of the fingers, subjective weakness of hand muscles, tenderness in the left cubital tunnel, decrease in sensitivity of a pin prick, difficulty buttoning a shirt sleeve with the right hand, and difficulty writing; these symptoms approximate no more than moderate incomplete paralysis of the ulnar nerve.

2.  The Veteran's left carpal tunnel syndrome results in pain in the wrists and numbness of the fingers, subjective weakness of hand muscles, tenderness in the left cubital tunnel, decrease in sensitivity of a pin prick, and difficulty writing; these symptoms approximate no more than moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).

2.  The criteria for the assignment of a rating in excess of 20 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A letter of May 2010 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in February 2011 and electromyogram (EMG) testing was done in June 2013; the record does not reflect that the 2011 examination was inadequate for rating purposes.  The examination reviewed the severity of the carpal tunnel syndrome in both of the Veteran's wrists and explained its functional impact, allowing for a complete evaluation of his disability by the Board, particularly when coupled with the June 2013 EMG test results.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Framework

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board must consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

For disease of the peripheral nerves, the term 'incomplete paralysis' when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, mild incomplete paralysis of the ulnar nerve of either the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity. 

A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity is available for complete paralysis of the ulnar nerve, which is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

The terms 'slight,' 'moderate,' and 'severe' are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran is currently service connected for carpal tunnel syndrome in both wrists.  He has been assigned a rating for moderate incomplete paralysis of the ulnar nerve, resulting in a 30 percent rating for his right wrist and a 20 percent rating for his left wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

VA Primary Care Notes from October 2009 and March 2010 show that physical examinations were conducted.  In regards to neurological findings, the examinations demonstrated normal sensation, normal strength in upper and lower extremities, normal reflexes in the upper extremity and lower extremity, and normal gait and coordination.  The March 2010 examination added that the Veteran's bilateral carpal tunnel syndrome manifested with pain in both hands.

During a June 2010 Occupational Therapy Consult, the Veteran stated that he continued to have numbness and weakness in both hands, and that he wore a splint three to four times per week overnight.

An August 2010 Neurology Note demonstrated that EMG testing was conducted and revealed moderate bilateral carpal tunnel syndrome, worse on the right, with chronic axonal loss.  There was no evidence of on-going denervation.

The Veteran underwent a VA examination in February 2011.  The Veteran reported that since the year 2000 he has had intermittent numbness throughout both hands and all of the digits.  This numbness is prominent when he first awakes but may also recur throughout the day.  He intermittently wears wrist splints at night, with variable effect on the numbness; he does not receive any other treatment.  He does not have any significant pain in his hands except for discomfort in the right long and ring fingers, which has been present for only a couple weeks.  He feels that he has some generalized weakness in his hands.  He stated that he has difficulty in buttoning his left sleeve with the use of his right hand, but otherwise has no other functional impact on daily life.  The Veteran did not report that the carpal tunnel syndrome impacted his employment in maintenance for San Diego County.

The neurologic examination revealed no atrophy of the intrinsic hand musculature on either side, and strength throughout both hands was normal.  Light touch sensation was reported as being perceived normally throughout both hands; the Veteran reported some decrease in the sharpness of a pin prick throughout both hands in their entirety.  There was minimal tenderness in the left cubital tunnel and no tenderness in the right cubital tunnel.  There was no Tinel sign at either wrist.

A June 2013 EMG Consult reveals the results of the Veteran's latest EMG testing.  The Veteran reported that every morning when he awakes he has pain in both wrists and numbness of all the fingers.  He stated that he felt his hands were mildly weak and that he has difficulty writing.

The study revealed moderate to severe carpal tunnel syndrome.  There was no evidence of ongoing denervation seen in either abductor pollicis brevis muscle.  It was noted that the results of this EMG study were slightly worse than the results of his last EMG study from 2010.  

Analysis

Over the course of the appeal, the medical evidence of record demonstrates that the bilateral carpal tunnel syndrome has wholly sensory manifestations such as numbness and pain.  Although the Veteran also indicated that he generally felt weakness of the muscles in both hands, normal strength was noted in the hands in VA Primary Care Notes from October 2009 and March 2010 and strength testing at the February 2011 VA examination also revealed normal strength in both hands.  The Veteran is competent to report a feeling of weakness and the Board has no reason to doubt the sincerity of his statements; however, the Board finds that the Veteran's lay statements regarding subjective perceived muscle strength in his hands have less probative value that the VA examiners' findings in 2009, 2010, and 2011 of normal hand strength.  Moreover, the Board finds that the Veteran's carpal tunnel syndrome has minimal functional impact.  In 2010, the Veteran stated that he has difficulty in buttoning his left sleeve with the use of his right hand, and in 2013 the Veteran added that he now has difficulty writing, but otherwise he reported no other functional impact on daily life, to include his employment in maintenance for San Diego County.  For these reasons, the Board finds that the Veteran's disability results in no more than moderate incomplete paralysis.

In the Appellant's Brief, the Veteran's representative appears to argue that because the examiner from the 2013 EMG study characterized the Veteran's carpal tunnel syndrome as moderate to severe, a higher rating is warranted.  The Board is aware of the examiner's findings, however they are not dispositive.  In this case, the symptoms are wholly sensory in nature, and 38 C.F.R. § 124a states that when an incomplete paralysis is wholly sensory in nature, the rating should be for the mild, or at most, the moderate degree.

The Veteran's disability picture is fully contemplated by the rating schedule.  The subjective hand weakness reported by the Veteran has not been supported by objective strength testing.  The symptoms of numbness and pain (which cause difficulty buttoning shirts and writing) are wholly sensory and are contemplated by the rating criteria, which contemplate moderate incomplete paralysis, and which reasonably describe the Veteran's disability level and these symptoms.  As the Board finds the assigned schedular evaluation for the service-connected bilateral carpal tunnel syndrome is adequate based on the Veteran's wholly sensory symptoms of pain and numbness, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, the preponderance of the evidence is against the claims for increased ratings for the Veteran's right wrist disability and left wrist disability; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 30 percent for right carpal tunnel syndrome is denied.

A rating in excess of 20 percent for left carpal tunnel syndrome is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


